DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a piezoelectric electromagnetic combined energy harvester based on parallel mechanism as recited by independent claim 1, comprising:
a fixed bracket (1), further comprising: 
three fixed branches, wherein any two adjacent fixed branches are connected at 1200 angel, configured to achieve even distribution of branches of a parallel mechanism; 
a square hole located one each of the fixed branch to reduce weight; and 
six bolt holes located in the center of the fixed bracket (1), configured to fixedly connecting with an external platform through bolt connection; 
three groups of motion branches of identical structure, each motion branch comprising: 
a fixed platform (2); further comprising: 
four telescopic motion components; and 
a motion platform (8); and 
a movable bracket; further comprising: 
a bottom platform connector (25); 
a bottom platform (14); and 
a bottom platform support frame (9); 
wherein the fixed platform (2) of the motion branch is connected with the fixed bracket (1) through bolts; and wherein the movable bracket is connected with the three groups of the motion branches through the bottom platform connector (25); 
each of the four telescopic motion components further comprises: 
a Hooke universal joint (10); 
a telescopic rod component; further comprising a telescopic rod component upper connector (17), a sleeve (6), a sleeve end cover (16), a motion guide rod (4), a motion rod spring (15), a permanent magnet (19), a magnet upper end cover (18), a magnet bottom end cover (20) and a coil (3); 
a piezoelectric beam component; and 
a ball hinge (24); 
wherein the Hooke universal joint (10) and the fixed platform (2) are connected by a Hooke bracket clamp (11), the Hooke universal joint (10) is installed on a joint of the telescopic rod component upper connector (17) by bolts, the telescopic rod component is connected to the piezoelectric beam component by bolts, and the piezoelectric beam component and the ball hinge (24) are connected by bolts; 
wherein the telescopic rod component upper connector (17) connects the sleeve (6) by bolts, the outer wall of the sleeve (6) is wrapped with the coil (3), the sleeve end cover (16) is annular and is configured to be installed on the end of the sleeve far away from the upper connector (17); the motion guide rod (4) is extended into the sleeve (6) through a center hole on the sleeve end cover (16), and is configured to perform telescopic movement within sleeve (6); the top of the motion guide rod (4) fixes the permanent magnet (19) between the magnet upper end cover (18) and the magnet lower end cover (20); the motion rod spring (15) is installed between the magnet lower end cover (20) and the sleeve (6); another motion rod spring (15) is installed between magnet upper end cover (18) and the top of the sleeve (6) inner wall; the initial position of the permanent magnet (19) is in the middle of the sleeve (6); when the harvester is stimulated by external excitation, the motion guide rod (4) is configured to make reciprocating telescopic motion along the inner wall of the sleeve (6); the motion rod spring (15) is configured to provide support and cushion to the motion rod (4), and the outer wall of the sleeve (6) is wound with the copper enameled coil (3); the permanent magnet (19) is configured to make reciprocating movement following the motion guide rod (4) on the inner wall of the sleeve (6), resulting in constantly changing magnetic flux inside the closed coil changes that generates induced electromotive force; 
the piezoelectric beam component further comprises two piezoelectric beam clamps (7) and a piezoelectric beam (5); 
the piezoelectric beam clamp (7) further comprises a fixed base (22), a fixed splint (21) and a movable splint (23); wherein the fixed base (22) and the motion guide rod (4) are connected by bolts; the fixed base (22) and the fixed splint (21) are fixedly connected by bolts; the movable splint (23) is configured to slide on the fixed base (22) through a slide groove on the fixed base (22), thus adjusting the distance between the fixed splint (21) and the movable splint (23); 
the piezoelectric beam (5) further comprises a protective layer, a piezoelectric layer, and a base layer; wherein the piezoelectric beam (5) is clamped between fixed splint (21) and movable splint (23); the fixed splint (21), the movable splint (23) and the PVDF piezoelectric beam (5) are clamped and fixed by bolts; the protective layer is glued on the piezoelectric layer through conductive adhesive; the piezoelectric layer is glued on the base layer by conductive adhesive; wherein when the harvester is excited by external environment, the telescopic rod component is configured to make reciprocating movement; via the motion rod spring (15) within the telescopic rod component that provides cushion and support, a cushioning force is impacted to the PVDF piezoelectric beam (5) through the motion guide rod (4); the flexible PVDF piezoelectric beam (5) is configured to continuously bend and deform under the cushioning force resulting in the polarization of piezoelectric material to generate electricity; 
wherein the ball hinge (24) connects the piezoelectric beam component through bolts, and connects the motion platform (8) through bolts; wherein the bottom platform (14) and the motion platform (8) are connected by bolts through the bottom platform connector (25); the bottom platform support frame (9) is configured to connect to the bottom platform (14) by bolts and to transfer vibration excitation from external environment to the harvester for energy collection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clingman (US 2009/0224633) discloses a piezoelectric energy harvester comprising fixed brackets, a fixed platform and a movable platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832